Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 1 of 37




                     Composite Exhibit 2
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 2 of 37
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 3 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)




        Goods and
                                IC 025. US 039. G & S: Shoes. FIRST USE: 19670317. FIRST USE IN COMMERCE: 19690000
        Services
        Mark Drawing
                                (2) DESIGN ONLY
        Code
        Design Search
                                09.07.07 - Foot prints, human
        Code
        Serial Number           73133519
        Filing Date             July 11, 1977
        Current Basis           1A
        Original Filing
                                1A
        Basis
        Published for
                                April 12, 1983
        Opposition
        Registration
                                1244537
        Number
        Registration Date       July 5, 1983
        Owner                   (REGISTRANT) Van Doren Rubber Company, Inc. CORPORATION CALIFORNIA 704 E. Broadway
                                Anaheim CALIFORNIA 92805

                                (LAST LISTED OWNER) VANS, INC. CORPORATION BY MERGER DELAWARE 6550 Katella
                                Avenue Cypress CALIFORNIA 90630
        Assignment
                                ASSIGNMENT RECORDED




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.8.1[8/1/2018 2:07:50 PM]
Trademark Electronic Search System (TESS)
             Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 4 of 37



        Recorded
        Type of Mark            TRADEMARK
        Register                PRINCIPAL-2(F)
        Affidavit Text          SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20130626.
        Renewal                 2ND RENEWAL 20130626
        Live/Dead
                                LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.8.1[8/1/2018 2:07:50 PM]
USPTO Assignments on the Web
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 5 of 37




                    United States Patent and Trademark Office

                    Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




        Assignments on the Web > Trademark Query


                                    Trademark Assignment Abstract of Title
        Total Assignments: 5
               Serial #: 73133519             Filing Dt: 07/11/1977              Reg #: 1244537               Reg. Dt: 07/05/1983
            Registrant: Van Doren Rubber Company, Inc.
                  Mark:
        Assignment: 1
           Reel/Frame: 0770/0395                        Recorded: 01/25/1991                                      Pages: 9

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 01/17/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: SECURITY PACIFIC NATIONAL BANK                                        Entity Type: A NATIONAL BANKING
                                                                                                           ASSOCIATION
                          555 ANTON BOULEVARD
                                                                                              Citizenship: NONE
                          COSTA MESA, CALIFORNIA 92626

         Correspondent: GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          P O BOX 2490

                          NEWPORT BEACH, CA 92660-6395
        Assignment: 2
           Reel/Frame: 0823/0161                        Recorded: 10/28/1991                                      Pages: 5

           Conveyance: MERGER 19910822DE
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 08/19/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: VANS, INC.                                                            Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: LEWIN & LAYTIN, P.C.

                          1776 BROADWAY - FIFTEENTH FLOOR

                          NEW YORK, NEW YORK 10019
        Assignment: 3
           Reel/Frame: 0823/0203                       Recorded: 10/29/1991                                    Pages: 11

                          RELEASE BY SECURED PARTY OF THE SECURITY AGREEMENT RECORDED AT REEL 0770, FRAMES 395-403 (SEE
           Conveyance:
                          RECORD FOR DETAILS).
               Assignor: SECURITY PACIFIC NATIONAL BANK                                           Exec Dt: 08/29/1991
                                                                                              Entity Type: SEE DOCUMENT FOR DETAILS.




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73133519[8/1/2018 2:08:07 PM]
USPTO Assignments on the Web
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 6 of 37



                                                                                              Citizenship: NONE
              Assignee: VAN DOREN RUBBER COMPANY, INC.                                        Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: SUSAN KOCH

                          GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          POST OFFICE BOX 2490

                          NEWPORT BEACH, CALIFORNIA 92660-6395
        Assignment: 4
           Reel/Frame: 1418/0429                        Recorded: 04/05/1996                                      Pages: 9

           Conveyance: SECURITY AGREEMENT
               Assignor: VANS, INC.                                                               Exec Dt: 03/29/1996
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE
             Assignees: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                 Entity Type: CORPORATION
                                                                                              Citizenship: NEW YORK
                          ATTN:SECURITIES DIVISION

                          730 THIRD AVENUE

                          NEW YORK, NEW YORK 10017

                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY (ON ITS OWN              Entity Type: INSURANCE COMPANY
                          BEHALF AND ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS)              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

                          LIFE INSURANCE COMPANY OF NORTH AMERICA                             Entity Type: INSURANCE COMPANY
                                                                                              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

         Correspondent: WHITMAN BREED ABBOTT & MORGAN

                          DAVID E. ALPINE

                          200 PARK AVENUE

                          28TH FLOOR

                          NEW YORK, NY 10166
        Assignment: 5
           Reel/Frame: 1467/0220                       Recorded: 06/21/1996                                    Pages: 11

           Conveyance: RELEASE OF GRANT OF SECURITY INTEREST
              Assignors: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                    Exec Dt: 05/31/1996
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: IOWA
                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY                              Exec Dt: 05/31/1996
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: IOWA
                          LIFE INSURANCE COMPANY OF NORTH AMERICA                                 Exec Dt: 05/31/1996




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73133519[8/1/2018 2:08:07 PM]
USPTO Assignments on the Web
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 7 of 37



                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
              Assignee: VANS, INC.                                                                            Entity Type: CORPORATION
                                                                                                               Citizenship: DELAWARE
                          2095 BATAVIA STREET

                          ORANGE, CALIFORNIA 92665-3101

         Correspondent: LEWIN & LAYTIN, P.C.

                          LISA ROSENBURGH

                          1776 BROADWAY, FIFTEENTH FL.

                          NEW YORK, NY 10019


                                                                                                                             Search Results as of: 08/01/2018 02:08 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.6
                                                            Web interface last modified: August 25, 2017 v.2.6




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73133519[8/1/2018 2:08:07 PM]
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 8 of 37
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 9 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)


        Word Mark               VANS
        Goods and
                                IC 025. US 039. G & S: Shoes. FIRST USE: 19670200. FIRST USE IN COMMERCE: 19690000
        Services
        Mark Drawing
                                (1) TYPED DRAWING
        Code
        Serial Number           73396323
        Filing Date             September 30, 1982
        Current Basis           1A
        Original Filing
                                1A
        Basis
        Published for
                                November 22, 1983
        Opposition
        Change In
                                CHANGE IN REGISTRATION HAS OCCURRED
        Registration
        Registration
                                1267262
        Number
        Registration Date February 14, 1984
        Owner                   (REGISTRANT) Van Doren Rubber Company, INC. CORPORATION CALIFORNIA 1240 S. Claudina
                                St. Anaheim CALIFORNIA 92805

                                (LAST LISTED OWNER) VANS, INC. CORPORATION BY MERGER WITH DELAWARE 6550
                                Katella Ave. Cypress CALIFORNIA 90630
        Assignment
                                ASSIGNMENT RECORDED
        Recorded
        Type of Mark            TRADEMARK
        Register                PRINCIPAL
        Affidavit Text          SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20140218.




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.9.1[8/1/2018 2:08:31 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 10 of 37



        Renewal                 2ND RENEWAL 20140218
        Live/Dead
                                LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.9.1[8/1/2018 2:08:31 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 11 of 37




                    United States Patent and Trademark Office

                    Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




        Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
        Total Assignments: 6
               Serial #: 73396323             Filing Dt: 09/30/1982              Reg #: 1267262               Reg. Dt: 02/14/1984
            Registrant: Van Doren Rubber Company, INC.
                  Mark: VANS
        Assignment: 1
           Reel/Frame: 0594/0221                       Recorded: 03/02/1988                                    Pages: 12

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 02/16/1988
                                                                                              Entity Type: UNKNOWN
                                                                                              Citizenship: NONE
              Assignee: GLENFED CAPITAL CORP.                                                 Entity Type: UNKNOWN
                                                                                              Citizenship: NONE
                          SUITE 250

                          330 NORTH BRAND BOULEVARD

                          GLENDALE, CALIFORNIA 91203

         Correspondent: INVENTION, INC.

                          2001 JEFFERSON DAVIS HIGHWAY

                          ARLINGTON, VA 22202
        Assignment: 2
           Reel/Frame: 0770/0395                        Recorded: 01/25/1991                                      Pages: 9

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 01/17/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: SECURITY PACIFIC NATIONAL BANK                                        Entity Type: A NATIONAL BANKING
                                                                                                           ASSOCIATION
                          555 ANTON BOULEVARD
                                                                                              Citizenship: NONE
                          COSTA MESA, CALIFORNIA 92626

         Correspondent: GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          P O BOX 2490

                          NEWPORT BEACH, CA 92660-6395
        Assignment: 3
           Reel/Frame: 0823/0161                        Recorded: 10/28/1991                                      Pages: 5

           Conveyance: MERGER 19910822DE




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73396323[8/1/2018 2:08:39 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 12 of 37



               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 08/19/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: VANS, INC.                                                            Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: LEWIN & LAYTIN, P.C.

                          1776 BROADWAY - FIFTEENTH FLOOR

                          NEW YORK, NEW YORK 10019
        Assignment: 4
           Reel/Frame: 0823/0203                       Recorded: 10/29/1991                                    Pages: 11

                          RELEASE BY SECURED PARTY OF THE SECURITY AGREEMENT RECORDED AT REEL 0770, FRAMES 395-403 (SEE
           Conveyance:
                          RECORD FOR DETAILS).
               Assignor: SECURITY PACIFIC NATIONAL BANK                                           Exec Dt: 08/29/1991
                                                                                              Entity Type: SEE DOCUMENT FOR DETAILS.
                                                                                              Citizenship: NONE
              Assignee: VAN DOREN RUBBER COMPANY, INC.                                        Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: SUSAN KOCH

                          GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          POST OFFICE BOX 2490

                          NEWPORT BEACH, CALIFORNIA 92660-6395
        Assignment: 5
           Reel/Frame: 1418/0429                        Recorded: 04/05/1996                                      Pages: 9

           Conveyance: SECURITY AGREEMENT
               Assignor: VANS, INC.                                                               Exec Dt: 03/29/1996
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE
             Assignees: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                 Entity Type: CORPORATION
                                                                                              Citizenship: NEW YORK
                          ATTN:SECURITIES DIVISION

                          730 THIRD AVENUE

                          NEW YORK, NEW YORK 10017

                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY (ON ITS OWN              Entity Type: INSURANCE COMPANY
                          BEHALF AND ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS)              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

                          LIFE INSURANCE COMPANY OF NORTH AMERICA                             Entity Type: INSURANCE COMPANY
                                                                                              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

         Correspondent: WHITMAN BREED ABBOTT & MORGAN




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73396323[8/1/2018 2:08:39 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 13 of 37



                          DAVID E. ALPINE

                          200 PARK AVENUE

                          28TH FLOOR

                          NEW YORK, NY 10166
        Assignment: 6
           Reel/Frame: 1467/0220                             Recorded: 06/21/1996                                                    Pages: 11

           Conveyance: RELEASE OF GRANT OF SECURITY INTEREST
              Assignors: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                                     Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY                                               Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
                          LIFE INSURANCE COMPANY OF NORTH AMERICA                                                  Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
              Assignee: VANS, INC.                                                                            Entity Type: CORPORATION
                                                                                                               Citizenship: DELAWARE
                          2095 BATAVIA STREET

                          ORANGE, CALIFORNIA 92665-3101

         Correspondent: LEWIN & LAYTIN, P.C.

                          LISA ROSENBURGH

                          1776 BROADWAY, FIFTEENTH FL.

                          NEW YORK, NY 10019


                                                                                                                             Search Results as of: 08/01/2018 02:08 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.6
                                                            Web interface last modified: August 25, 2017 v.2.6




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73396323[8/1/2018 2:08:39 PM]
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 14 of 37
Trademark Electronic Search System (TESS)
              Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 15 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)




        Word Mark         VANS
        Goods and         IC 014. US 028. G & S: JEWELRY. FIRST USE: 19751020. FIRST USE IN COMMERCE: 19811100
        Services
                          IC 018. US 003. G & S: WALLETS HANDBAGS AND ALL PURPOSE TOTE BAGS. FIRST USE:
                          19810417. FIRST USE IN COMMERCE: 19820300

                          IC 025. US 039. G & S: WEARING APPAREL, NAMELY, SPORT SHIRTS, T-SHIRTS, HATS, SHORT,
                          JOGGING SUITS, SOCKS, SWIMSUITS AND SHOES. FIRST USE: 19670200. FIRST USE IN
                          COMMERCE: 19690000

                          (CANCELLED) IC 028. US 022 023 038 050. G & S: [ FLYING TOY DISCS ]. FIRST USE: 19810701.
                          FIRST USE IN COMMERCE: 19820300
        Mark
        Drawing           (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
        Code
        Serial
                          73441417
        Number
        Filing Date       August 29, 1983
        Current
                          1A
        Basis
        Original
                          1A
        Filing Basis
        Published
        for               June 4, 1985




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.10.1[8/1/2018 2:09:06 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 16 of 37



        Opposition
        Change In
                     CHANGE IN REGISTRATION HAS OCCURRED
        Registration
        Registration
                     1353939
        Number
        Registration
                     August 13, 1985
        Date
        Owner            (REGISTRANT) VAN DOREN RUBBER COMPANY, INC. CORPORATION CALIFORNIA 1240 SOUTH
                         CLAUDINA ST. ANAHEIM CALIFORNIA 92805

                         (LAST LISTED OWNER) Vans, Inc. CORPORATION DELAWARE 6550 Katella Ave. Cypress
                         CALIFORNIA 90630
        Assignment
                         ASSIGNMENT RECORDED
        Recorded
        Prior
                      1267100;1267262;1269201;1269202
        Registrations
        Type of Mark TRADEMARK
        Register         PRINCIPAL
        Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20051122. PARTIAL SECTION 8(10-YR) 20150908.
        Renewal          2ND RENEWAL 20150908
        Live/Dead
                         LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.10.1[8/1/2018 2:09:06 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 17 of 37




                    United States Patent and Trademark Office

                    Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




        Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
        Total Assignments: 6
               Serial #: 73441417             Filing Dt: 08/29/1983              Reg #: 1353939               Reg. Dt: 08/13/1985
            Registrant: VAN DOREN RUBBER COMPANY, INC.
                  Mark: VANS
        Assignment: 1
           Reel/Frame: 0594/0221                       Recorded: 03/02/1988                                    Pages: 12

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 02/16/1988
                                                                                              Entity Type: UNKNOWN
                                                                                              Citizenship: NONE
              Assignee: GLENFED CAPITAL CORP.                                                 Entity Type: UNKNOWN
                                                                                              Citizenship: NONE
                          SUITE 250

                          330 NORTH BRAND BOULEVARD

                          GLENDALE, CALIFORNIA 91203

         Correspondent: INVENTION, INC.

                          2001 JEFFERSON DAVIS HIGHWAY

                          ARLINGTON, VA 22202
        Assignment: 2
           Reel/Frame: 0770/0395                        Recorded: 01/25/1991                                      Pages: 9

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 01/17/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: SECURITY PACIFIC NATIONAL BANK                                        Entity Type: A NATIONAL BANKING
                                                                                                           ASSOCIATION
                          555 ANTON BOULEVARD
                                                                                              Citizenship: NONE
                          COSTA MESA, CALIFORNIA 92626

         Correspondent: GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          P O BOX 2490

                          NEWPORT BEACH, CA 92660-6395
        Assignment: 3
           Reel/Frame: 0823/0161                        Recorded: 10/28/1991                                      Pages: 5

           Conveyance: MERGER 19910822DE




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73441417[8/1/2018 2:09:15 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 18 of 37



               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 08/19/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: VANS, INC.                                                            Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: LEWIN & LAYTIN, P.C.

                          1776 BROADWAY - FIFTEENTH FLOOR

                          NEW YORK, NEW YORK 10019
        Assignment: 4
           Reel/Frame: 0823/0203                       Recorded: 10/29/1991                                    Pages: 11

                          RELEASE BY SECURED PARTY OF THE SECURITY AGREEMENT RECORDED AT REEL 0770, FRAMES 395-403 (SEE
           Conveyance:
                          RECORD FOR DETAILS).
               Assignor: SECURITY PACIFIC NATIONAL BANK                                           Exec Dt: 08/29/1991
                                                                                              Entity Type: SEE DOCUMENT FOR DETAILS.
                                                                                              Citizenship: NONE
              Assignee: VAN DOREN RUBBER COMPANY, INC.                                        Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: SUSAN KOCH

                          GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          POST OFFICE BOX 2490

                          NEWPORT BEACH, CALIFORNIA 92660-6395
        Assignment: 5
           Reel/Frame: 1418/0429                        Recorded: 04/05/1996                                      Pages: 9

           Conveyance: SECURITY AGREEMENT
               Assignor: VANS, INC.                                                               Exec Dt: 03/29/1996
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE
             Assignees: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                 Entity Type: CORPORATION
                                                                                              Citizenship: NEW YORK
                          ATTN:SECURITIES DIVISION

                          730 THIRD AVENUE

                          NEW YORK, NEW YORK 10017

                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY (ON ITS OWN              Entity Type: INSURANCE COMPANY
                          BEHALF AND ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS)              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

                          LIFE INSURANCE COMPANY OF NORTH AMERICA                             Entity Type: INSURANCE COMPANY
                                                                                              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

         Correspondent: WHITMAN BREED ABBOTT & MORGAN




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73441417[8/1/2018 2:09:15 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 19 of 37



                          DAVID E. ALPINE

                          200 PARK AVENUE

                          28TH FLOOR

                          NEW YORK, NY 10166
        Assignment: 6
           Reel/Frame: 1467/0220                             Recorded: 06/21/1996                                                    Pages: 11

           Conveyance: RELEASE OF GRANT OF SECURITY INTEREST
              Assignors: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                                     Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY                                               Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
                          LIFE INSURANCE COMPANY OF NORTH AMERICA                                                  Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
              Assignee: VANS, INC.                                                                            Entity Type: CORPORATION
                                                                                                               Citizenship: DELAWARE
                          2095 BATAVIA STREET

                          ORANGE, CALIFORNIA 92665-3101

         Correspondent: LEWIN & LAYTIN, P.C.

                          LISA ROSENBURGH

                          1776 BROADWAY, FIFTEENTH FL.

                          NEW YORK, NY 10019


                                                                                                                             Search Results as of: 08/01/2018 02:09 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.6
                                                            Web interface last modified: August 25, 2017 v.2.6




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73441417[8/1/2018 2:09:15 PM]
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 20 of 37
Trademark Electronic Search System (TESS)
              Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 21 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)


        Word Mark OFF THE WALL
        Goods and IC 025. US 022 039. G & S: SHOES AND WEARING APPAREL NAMELY SPORT SHIRTS, T-SHIRTS,
        Services  HATS, SHORTS, JOGGING SUITS, SOCKS, SWIMSUITS. FIRST USE: 19770318. FIRST USE IN
                  COMMERCE: 19770401
        Mark
        Drawing         (1) TYPED DRAWING
        Code
        Serial
                        73501495
        Number
        Filing Date September 28, 1984
        Current
                        1A
        Basis
        Original
                     1A
        Filing Basis
        Published
        for        October 22, 1985
        Opposition
        Change In
                     CHANGE IN REGISTRATION HAS OCCURRED
        Registration
        Registration
                     1378174
        Number
        Registration
                     January 14, 1986
        Date
        Owner           (REGISTRANT) VAN DOREN RUBBER COMPANY, INC. CORPORATION CALIFORNIA 1240 S.
                        CLAUDINA STREET ANAHEIM CALIFORNIA 92805

                        (LAST LISTED OWNER) VANS, INC. CORPORATION BY MERGER WITH DELAWARE 6550 Katella
                        Avenue Cypress CALIFORNIA 90630




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.11.1[8/1/2018 2:09:43 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 22 of 37



        Assignment
                   ASSIGNMENT RECORDED
        Recorded
        Type of
                        TRADEMARK
        Mark
        Register        PRINCIPAL
        Affidavit
                        SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160311.
        Text
        Renewal         2ND RENEWAL 20160311
        Live/Dead
                        LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.11.1[8/1/2018 2:09:43 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 23 of 37




                    United States Patent and Trademark Office

                    Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




        Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
        Total Assignments: 6
               Serial #: 73501495             Filing Dt: 09/28/1984              Reg #: 1378174               Reg. Dt: 01/14/1986
            Registrant: VAN DOREN RUBBER COMPANY, INC.
                  Mark: OFF THE WALL
        Assignment: 1
           Reel/Frame: 0594/0221                       Recorded: 03/02/1988                                    Pages: 12

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 02/16/1988
                                                                                              Entity Type: UNKNOWN
                                                                                              Citizenship: NONE
              Assignee: GLENFED CAPITAL CORP.                                                 Entity Type: UNKNOWN
                                                                                              Citizenship: NONE
                          SUITE 250

                          330 NORTH BRAND BOULEVARD

                          GLENDALE, CALIFORNIA 91203

         Correspondent: INVENTION, INC.

                          2001 JEFFERSON DAVIS HIGHWAY

                          ARLINGTON, VA 22202
        Assignment: 2
           Reel/Frame: 0770/0395                        Recorded: 01/25/1991                                      Pages: 9

           Conveyance: SECURITY INTEREST
               Assignor: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 01/17/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
              Assignee: SECURITY PACIFIC NATIONAL BANK                                        Entity Type: A NATIONAL BANKING
                                                                                                           ASSOCIATION
                          555 ANTON BOULEVARD
                                                                                              Citizenship: NONE
                          COSTA MESA, CALIFORNIA 92626

         Correspondent: GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          P O BOX 2490

                          NEWPORT BEACH, CA 92660-6395
        Assignment: 3
           Reel/Frame: 0863/0963                        Recorded: 05/04/1992                                      Pages: 5

           Conveyance: MERGER 19910822DE




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73501495[8/1/2018 2:09:56 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 24 of 37



              Assignors: VAN DOREN RUBBER COMPANY, INC.                                           Exec Dt: 08/19/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
                          VAN DOREN RUBBER COMPANY, INC.                                          Exec Dt: 08/19/1991
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: CALIFORNIA
             Assignees: VANS, INC.                                                            Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE
                          VANS, INC.                                                          Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: LEWIN & LAYTIN, P.C.

                          FIFTEENTH FLOOR

                          1776 BROADWAY

                          NEW YORK, NY 10019
        Assignment: 4
           Reel/Frame: 0823/0203                       Recorded: 10/29/1991                                    Pages: 11

                          RELEASE BY SECURED PARTY OF THE SECURITY AGREEMENT RECORDED AT REEL 0770, FRAMES 395-403 (SEE
           Conveyance:
                          RECORD FOR DETAILS).
               Assignor: SECURITY PACIFIC NATIONAL BANK                                           Exec Dt: 08/29/1991
                                                                                              Entity Type: SEE DOCUMENT FOR DETAILS.
                                                                                              Citizenship: NONE
              Assignee: VAN DOREN RUBBER COMPANY, INC.                                        Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE

         Correspondent: SUSAN KOCH

                          GIBSON, DUNN & CRUTCHER

                          800 NEWPORT CENTER DRIVE

                          POST OFFICE BOX 2490

                          NEWPORT BEACH, CALIFORNIA 92660-6395
        Assignment: 5
           Reel/Frame: 1418/0429                        Recorded: 04/05/1996                                      Pages: 9

           Conveyance: SECURITY AGREEMENT
               Assignor: VANS, INC.                                                               Exec Dt: 03/29/1996
                                                                                              Entity Type: CORPORATION
                                                                                              Citizenship: DELAWARE
             Assignees: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                 Entity Type: CORPORATION
                                                                                              Citizenship: NEW YORK
                          ATTN:SECURITIES DIVISION

                          730 THIRD AVENUE

                          NEW YORK, NEW YORK 10017

                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY (ON ITS OWN              Entity Type: INSURANCE COMPANY
                          BEHALF AND ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS)              Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73501495[8/1/2018 2:09:56 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 25 of 37



                          LIFE INSURANCE COMPANY OF NORTH AMERICA                                             Entity Type: INSURANCE COMPANY
                                                                                                               Citizenship: NONE
                          C/O CIGNA INVESTMENTS, INC., ATTN: SECURITIES DIVISION

                          900 COLLEGE GROVE ROAD

                          CONNECTICUT 06002

         Correspondent: WHITMAN BREED ABBOTT & MORGAN

                          DAVID E. ALPINE

                          200 PARK AVENUE

                          28TH FLOOR

                          NEW YORK, NY 10166
        Assignment: 6
           Reel/Frame: 1467/0220                             Recorded: 06/21/1996                                                    Pages: 11

           Conveyance: RELEASE OF GRANT OF SECURITY INTEREST
              Assignors: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA                                     Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
                          CONNECTICUT GENERAL LIFE INSURANCE COMPANY                                               Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
                          LIFE INSURANCE COMPANY OF NORTH AMERICA                                                  Exec Dt: 05/31/1996
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: IOWA
              Assignee: VANS, INC.                                                                            Entity Type: CORPORATION
                                                                                                               Citizenship: DELAWARE
                          2095 BATAVIA STREET

                          ORANGE, CALIFORNIA 92665-3101

         Correspondent: LEWIN & LAYTIN, P.C.

                          LISA ROSENBURGH

                          1776 BROADWAY, FIFTEENTH FL.

                          NEW YORK, NY 10019


                                                                                                                             Search Results as of: 08/01/2018 02:09 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.6
                                                            Web interface last modified: August 25, 2017 v.2.6




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73501495[8/1/2018 2:09:56 PM]
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 26 of 37
Trademark Electronic Search System (TESS)
              Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 27 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)


        Word Mark         VANS
        Goods and         IC 025. US 039. G & S: clothing and footwear; namely, sport shirts, T-shirts, hats, shorts, jogging suits,
        Services          socks and shoes for men, women and children. FIRST USE: 19670200. FIRST USE IN COMMERCE:
                          19690000
        Mark
        Drawing           (1) TYPED DRAWING
        Code
        Serial
                          74458715
        Number
        Filing Date       November 16, 1993
        Current
                          1A
        Basis
        Original
                          1A
        Filing Basis
        Published
        for               August 9, 1994
        Opposition
        Registration
                     1861013
        Number
        Registration
                     November 1, 1994
        Date
        Owner             (REGISTRANT) VANS INC CORPORATION DELAWARE 6550 Katella Ave Cypress CALIFORNIA 90630
        Prior
                      1267262;1353939;AND OTHERS
        Registrations
        Type of Mark TRADEMARK
        Register          PRINCIPAL
        Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20141028.




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.12.1[8/1/2018 2:10:16 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 28 of 37



        Renewal          2ND RENEWAL 20141028
        Live/Dead
                         LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.12.1[8/1/2018 2:10:16 PM]
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 29 of 37
Trademark Electronic Search System (TESS)
              Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 30 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)




        Word Mark         VANS OFF THE WALL
        Goods and         IC 025. US 022 039. G & S: men's, women's and children's clothing, namely, shirts, T-shirts, shorts,
        Services          underwear, swim trunks, trousers, sweaters, jackets, coats, caps, hats, bandannas, vests and socks;
                          footwear. FIRST USE: 19770318. FIRST USE IN COMMERCE: 19770318
        Mark
        Drawing           (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
        Code
        Design      18.05.05 - Armored trucks; Cabs, tractor-trailer; Garbage trucks; Pickup trucks; Tanker trucks; Tow trucks;
        Search Code Trucks, heavy hauling; Trucks, pick-up; Trucks, tanker; Vans
        Serial
                          75229185
        Number
        Filing Date       January 22, 1997
        Current
                          1A
        Basis
        Original
                          1A
        Filing Basis
        Published
        for               April 28, 1998
        Opposition
        Registration
                     2174502
        Number
        Registration
                          July 21, 1998




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.13.1[8/1/2018 2:10:40 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 31 of 37



        Date
        Owner            (REGISTRANT) VANS, INC. CORPORATION DELAWARE 15700 SHOEMAKER AVENUE SANTA FE
                         SPRINGS CALIFORNIA 90670
        Prior
                      1267262;1353939;1378174;1861882;AND OTHERS
        Registrations
        Type of Mark TRADEMARK
        Register         PRINCIPAL
        Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20090328.
        Renewal          1ST RENEWAL 20090328
        Live/Dead
                         LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.13.1[8/1/2018 2:10:40 PM]
Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 32 of 37
Trademark Electronic Search System (TESS)
              Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 33 of 37



                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Aug 1 05:21:02 EDT 2018



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                               ( Use the "Back" button of the Internet Browser to return
        to TESS)




        Goods and               IC 025. US 022 039. G & S: footwear. FIRST USE: 19710000. FIRST USE IN COMMERCE:
        Services                19710000
        Mark Drawing
                                (2) DESIGN ONLY
        Code
        Design Search
                                09.07.02 - Athletic shoes; Boots, ski; Exercise shoes; Gym shoes; Roller skates; Skates; Ski boots
        Code
        Serial Number           75091541
        Filing Date             April 19, 1996
        Current Basis           1A
        Original Filing
                                1A
        Basis
        Published for
                                May 12, 1998
        Opposition
        Registration
                                2177772
        Number
        Registration Date       August 4, 1998
        Owner                   (REGISTRANT) Vans, Inc. CORPORATION DELAWARE 15700 SHOEMAKER AVENUE SANTA FE
                                SPRINGS CALIFORNIA 90670
        Description of          The matter shown by the dotted lines is not part of the mark and serves only to show the position of
        Mark                    the mark.
        Type of Mark            TRADEMARK




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.14.1[8/1/2018 2:11:04 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 34 of 37



        Register                PRINCIPAL-2(F)
        Affidavit Text          SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20090328.
        Renewal                 1ST RENEWAL 20090328
        Live/Dead
                                LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:l0nxhj.14.1[8/1/2018 2:11:04 PM]
 Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 35 of 37




Reg. No. 5,503,154         Vans, Inc. (DELAWARE CORPORATION)
                           1588 South Coast Dr.
Registered Jun. 26, 2018   Costa Mesa, CALIFORNIA 92626

                           CLASS 9: Protective covers and cases for cellphones, laptops and portable media players;
Int. Cl.: 9, 18, 25, 35    Headsets for mobile phones; headphones, earphones; Eyewear, sunglasses, sunglass cases;
                           bags adapted for laptops
Service Mark
                           FIRST USE 1-00-2016; IN COMMERCE 1-00-2016
Trademark
                           CLASS 18: All-purpose carrying bags, purses, shoulder bags, handbags, beach bags,
Principal Register         messenger bags, overnight bags, backpacks; Wallets

                           FIRST USE 3-18-1977; IN COMMERCE 3-18-1977

                           CLASS 25: Footwear; Clothing, namely, shirts, t-shirts, tank tops, sweaters, jackets, pants,
                           jeans, leggings, shorts, board shorts, skirts, dresses, swimwear, socks, belts, scarves, gloves
                           and underwear; Headwear

                           FIRST USE 3-18-1977; IN COMMERCE 3-18-1977

                           CLASS 35: On-line and in-store wholesale and retail store services featuring footwear,
                           clothing, and accessories

                           FIRST USE 3-18-1977; IN COMMERCE 3-18-1977

                           The mark consists of the design of an elongated skateboard.

                           SER. NO. 87-731,779, FILED 12-22-2017
Trademark Electronic Search System (TESS)
              Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 36 of 37
                      United States Patent and Trademark Office

                      Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


          Trademarks > Trademark Electronic Search System (TESS)
          
        TESS was last updated on Wed Sep 25 03:31:03 EDT 2019



             Logout   Please logout when you are done to release system resources allocated for you.

        Record 1 out of 1

                                                              ( Use the "Back" button of the Internet Browser to return
        to TESS)




        Goods and IC 009. US 021 023 026 036 038. G & S: Protective covers and cases for cellphones, laptops and portable
        Services  media players; Headsets for mobile phones; headphones, earphones; Eyewear, sunglasses, sunglass
                  cases; bags adapted for laptops. FIRST USE: 20160100. FIRST USE IN COMMERCE: 20160100

                        IC 018. US 001 002 003 022 041. G & S: All-purpose carrying bags, purses, shoulder bags, handbags,
                        beach bags, messenger bags, overnight bags, backpacks; Wallets. FIRST USE: 19770318. FIRST USE IN
                        COMMERCE: 19770318

                        IC 025. US 022 039. G & S: Footwear; Clothing, namely, shirts, t-shirts, tank tops, sweaters, jackets, pants,
                        jeans, leggings, shorts, board shorts, skirts, dresses, swimwear, socks, belts, scarves, gloves and
                        underwear; Headwear. FIRST USE: 19770318. FIRST USE IN COMMERCE: 19770318

                        IC 035. US 100 101 102. G & S: On-line and in-store wholesale and retail store services featuring
                        footwear, clothing, and accessories. FIRST USE: 19770318. FIRST USE IN COMMERCE: 19770318
        Mark
        Drawing         (2) DESIGN ONLY
        Code
        Design
        Search          21.03.26 - Skateboards
        Code
        Serial
                        87731779
        Number
        Filing Date December 22, 2017
        Current
                        1A
        Basis
        Original
                     1A
        Filing Basis
        Published
        for        April 10, 2018
        Opposition


http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:a9ue2i.2.1[9/25/2019 1:06:19 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62684-RS Document 1-3 Entered on FLSD Docket 10/28/2019 Page 37 of 37
        Registration
                     5503154
        Number
        Registration
                     June 26, 2018
        Date
        Owner           (REGISTRANT) Vans, Inc. CORPORATION DELAWARE 1588 South Coast Dr. Costa Mesa CALIFORNIA
                        92626
        Attorney of
                    Angela Kalsi
        Record
        Description
                    Color is not claimed as a feature of the mark. The mark consists of the design of an elongated skateboard.
        of Mark
        Type of
                        TRADEMARK. SERVICE MARK
        Mark
        Register        PRINCIPAL
        Live/Dead
                        LIVE
        Indicator




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:a9ue2i.2.1[9/25/2019 1:06:19 PM]
